DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the engine” at the last line should be “the gas turbine engine”.  Appropriate correction is required.
Claim 1, the limitation “the operating points thereof” should be “operating points thereof”.
Claim 1, the limitation “a change of electrical power supply at a requested rate (dPd/dt)” should be “a change to the increased electrical power supply by the engine within the requested time frame”
Claim 1, the limitation “meeting the requested electrical power demand” should be “meeting the requested increased electrical power supply by the engine within the requested time frame”. Claim 2 carries the same defect. 
Claim 3, the limitation “the first and second electric machine” is grammatically incorrect and should be “the first electric machine and the second electric machine”
	Regarding claims 1 and 6, the Applicant recites the term “increased electrical power supply” and “increased degree of electrical power supply” to recite the same thing. The Examiner objects to the difference in the claim recitation where the Applicant should choose one convention and consistently recite to the chosen convention.

	Claim 6, the limitation “a change of electric power supply at a requested rate (dPd/dt)” should be “a change to the increased degree of electrical power supply by the engine within the requested time frame”. 
Claim 6, the limitation “meeting the requested electrical power demand” should be “meeting the requested increased degree of electrical power supply by the engine within the requested time frame”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the engine controller is configured to gradually increase the amount of electrical power supplied from one or more of the first and second electric machine” renders the claim indefinite because its unclear how gradually the increase from the first and second electric machines must be in order to infringe on the claim. The specification provides no indication as to the rate of change required to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 2, 4, 6, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemin et al. US 2017/0044989 in view of Liu US 2016/0103012.
Regarding claim 1, Gemin a gas turbine engine for an aircraft, see fig. 2, comprising: a high pressure spool comprising an HP compressor 24 and a first electric machine 108 driven by an HP turbine 28; a low pressure spool comprising an LP compressor 22 and a second electric machine 136 driven by an LP turbine 30; a combustor 26, an electrical energy storage unit, see para. [0043], element 134, and an engine controller 122 configured to: in response to receipt of a request for an increased electrical power supply by the engine within a requested timeframe, see para. [0037], stating fig. 3 depicts the stall line 124 while the turbofan engine 102 is extracting a relatively high amount of electrical power, para. [0041], a desired amount of electrical power is extracted, where it is noted that the desired amount would include one of decreasing, steady-state, or increasing electrical power demand, para. [0044] the battery pack 134 is sufficient for carrying an electrical load at a rate of at least 350 kw for any suitable period of time, in response to evaluating that one or more of the HP compressor and the LP compressor has insufficient surge margin to facilitate a change of electrical power supply at a requested rate, meeting the requested electrical power demand using the electrical energy storage unit whilst increasing fuel flow to the combustor to accelerate the engine, see paras. [0039]-[0044], Gemin states “if the ratio of the compressor pressure ratio to the mass flow rate exceeds the stall line 124, it is more likely that the compressor will stall or surge”, “the stall margin 128 is increased when an amount of power extracted from the turbofan engine 102 through the starter electric generator 108 is reduced”, “when the turbofan engine 102 is operated in transient conditions, e.g. when a core speed of the turbofan engine 102 is increased or decreased, the ratio of the compressor pressure ratio to compressor mass flow rate can vary from the operation line 126 of the turbofan engine 102”, “the present disclosure may reduce an amount of electrical power extracted from the turbofan engine 102 through the starter-electric generator 108 to increase the stall margin 128 for the turbofan engine 102 and allow for greater variations from the operation line 126 during such transient engine conditions”, “a turbofan engine 102 operated in such a manner may thus be capable of, e.g. increasing its core speed more quickly (i.e., accelerating), and/or operating more closely to the stall line”, thus Gemin teaches that in a transient accelerating condition where fuel is increased electrical power is provided by a battery/energy storage unit to meet the deficit of the electrical power demand caused by decoupling or reducing the electrical power derived from the engine generator 108 during the transient condition, where the fig. 4 shows the determination of an insufficient surge margin during the transient state. Gemin does not expressly state that the controller evaluates a current HP compressor surge margin and a current LP compressor surge margin based on the operating points thereof,
	Liu teaches a method and system for monitoring surge conditions, where a surge condition is monitored through vibration signals at at least one location in the turbomachine and calculating a surge score to determine whether the surge condition exists, see para. [0008], where the detection of surge allows for action to avoid excessive forces and stresses imposed on bearings, or large displacements observed on the blades exceeding design specifications leading to premature failures. See para. [0004].
Id. The Examiner further notes that the concept of Gemin is to avoid cross the surge line by reducing the load from the electrical generator, where monitoring the surge conditions in the engine would be a natural extension of the invention of Gemin. 
	Regarding claim 2, Gemin, in view of Liu, discloses fig. 4 shows when little to no electric power is generated via machine 108, and therefore discloses the engine controller is configured to meet the requested electrical power demand using only the electrical energy storage unit until the HP compressor and the LP compressor have reaches new operating points, see the operating line 130, fig. 4, until 130 meets 126 in which the generator 108 begines power generation, see para. [0137], and thus discloses upon the HP compressor and the LP compressor reaching the new operating points, satisfying the increased electrical power supply by the engine using one or more of the first electric machine and the second electric machine, the desired power is met by the generator 108 once the transient condition is resolved. 
	Regarding claim 4, Gemin, in view of Liu, disclose the electrical energy storage unit is a battery. See Gemin para. [0043].
	Regarding claim 6, the normal operation of the apparatus of Gemin, in view of Liu, discloses the method steps as claimed. 
. 

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemin, in view of Liu as applied to claim 1 above, and further in view of French et al. US 2014/0360205.
Regarding claims 5 and 10, Gemin, in view of Liu, discloses all elements except that the electrical energy storage unit is a capacitor. Rather, discussed in claim 4, Gemin discloses a battery. 
French teaches that energy storage systems may take the form of battery storage, ultra-capacitors, flywheel storage systems, or other energy storage systems. See para. [0026]. The systems are disclosed as usable in conjunction with or in alternative to each other and are therefore obvious variants. Id. 
It would have been obvious to an ordinary skilled worker to provide an ultra-capacitor in conjunction with or alternative to the battery of Gemin, in view of Liu, in order to provide a means for electrical energy storage as taught by French where the battery and capacitor are deemed obvious variants of each other in the art. Id. 

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims notwithstanding the issues identified above.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD L SUNG/Primary Examiner, Art Unit 3741